DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Remarks and amendment in the reply filed on 04/04/2022 is acknowledged. In view of applicant’s Remarks, amendment filed on 04/04/2022 and amendment as set forth below, the rejection under 112 (a) as set in the office action mailed on 11/02/2021 is hereby withdrawn. Further, in view of applicant’s Remarks, amendment filed on 04/04/2022, the rejection under 103 as set in the office action mailed on 11/02/2021 is hereby withdrawn as the amended claims are not taught by the cited prior art.
Claims 29-31 and 37-45 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Leason on 05/24/2022.
The application has been amended as follows:
In the Claims

In claim 29, lines 1-2, after “delivery” the following has been deleted:
“preventing or treating”
Reasons for Allowance
Applicant’s Remarks and amendment in the reply filed on 04/04/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s method of providing controlled drug delivery comprising using a composition comprising a polysaccharide released from Cyanothece sp. CCY0110 as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s method of providing controlled drug delivery comprising using a composition comprising a polysaccharide released from Cyanothece sp. CCY0110 as in the instant claims. The closest prior art, Dillon (US 20070167398 A1), teaches a method of treating wound comprising administering composition comprising a polysaccharide released from microorganisms such as Cyanothece sp. However, the cited prior art is different from not teaching the composition wherein the polysaccharide released from Cyanothece sp. CCY0110. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice the process as in the instant claims.
Therefore, Claims 29-31 and 37-45 are allowed. 
Conclusion
Claims 29-31 and 37-45 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623